Citation Nr: 1526499	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-33 445	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder not otherwise specified (NOS) and depressive disorder NOS.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her brother



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in December 2010 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In April 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue of entitlement to service connection for a low back disability, the Veteran has identified private treatment records from Sandhill Regional Hospital.  Authorization to obtain these records was received from the Veteran in April 2014 but no attempts have been made to obtain them.  As such, these records should be obtained and associated with the file.

With respect to the issue of entitlement to an initial evaluation in excess of 50 percent for anxiety disorder NOS and depressive disorder NOS, the record indicates that in February 2011, the Veteran was brought to the hospital after a suicide attempt.  Although the Emergency Department records are in the file, she was admitted to Psychiatry Department for further care.  As such, these records should be obtained and associated with the file.

In addition, it appears that the Veteran's psychiatric symptoms may have worsened since her last VA examination in May 2010.  Thus, the Veteran should be provided an opportunity to report for a current VA psychiatric examination to ascertain the current status of her service-connected anxiety and depressive disorders.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her low back disorder and/or service-connected anxiety/depressive disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, in addition to treatment records for a back disorder at San Hill Regional Hospital and psychiatric treatment records dated in February 2011 from First Health Moore Regional Hospital, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder.  In accordance with the latest worksheets for rating mental disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her disability.  A complete rationale for any opinions expressed must be provided. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




